Opinion issued October 6, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00476-CV
____________

CHIH-JEN TONY CHENG, Appellant

V.

MOTORSKILL VENTURE GROUP, INC., RANDALL ERWIN, AND
JARROD R. ERWIN, Appellees




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2003-68969




MEMORANDUM OPINION
          Appellant Chen-Jen Tony Cheng has filed a motion to dismiss his appeal. 
More than 10 days have elapsed, and no objection has been filed.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.